[Cite as State v. Ratliff, 2022-Ohio-1372.]


                                     GUERNSEY COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :       JUDGES:
                                              :       Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                  :       Hon. John W. Wise, J.
                                              :       Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
DAVID M. RATLIFF,                             :       Case No. 21CA000016
                                              :
        Defendant - Appellant                 :       OPINION



CHARACTER OF PROCEEDING:                              Appeal from the Guernsey County
                                                      Court of Common Pleas, Case No.
                                                      20CR000213




JUDGMENT:                                             Affirmed



DATE OF JUDGMENT:                                     April 22, 2022



APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

JASON R. FARLEY                                       R. JESSICA MANUNGO
Guernsey County Prosecutor's Office                   Office of the Ohio Public Defender
Prosecuting Attorney                                  Assistant State Public Defender
627 Wheeling Avenue                                   250 East Broad Street, Suite 1400
Cambridge, Ohio 43725                                 Columbus, Ohio 43215
Guernsey County, Case No. 21CA000016                                                2


Baldwin, J.

       {¶1}   Defendant-appellant David Ratliff appeals his sentence from the Guernsey

County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On November 25, 2020, the Guernsey County Grand Jury indicted appellant

on one count of aggravated possession of drugs in violation of R.C. 2925.11(A) and

(C)(1)(d), a felony of the first degree. At his arraignment on December 17, 2020, appellant

entered a plea of not guilty to the charge.

       {¶3}   Thereafter, on June 11, 2021, appellant withdrew his former not guilty plea

and entered a plea of no contest to the sole count in the indictment and was found guilty

of the same. As memorialized in a Judgment Entry filed on the same day, appellant was

sentenced to an indefinite prison term of a minimum of seven (7) years (all mandatory)

and a maximum prison term of ten and a half (10 ½ ) years. Appellant also was ordered

to pay court costs and his driver’s license was suspended for a period of five (5) years.

The trial court waived the mandatory fine after finding appellant to be indigent.

       {¶4}   Appellant now appeals, raising the following assignments of error on

appeal:

       {¶5}   “I. BECAUSE THE REAGAN TOKES ACT VIOLATES THE OHIO AND

UNITED STATES CONSTITUTIONS, DAVID RATLIFF’S SENTENCE IS CONTRARY

TO LAW. R.C. 2953.08(G)(2); SIXTH AND FOURTEENTH AMENDMENTS OF THE

UNITED STATES CONSTITUTION; ARTICLES I, II AND III OF THE UNITED STATES

CONSTITUTION; ARTICLE I, SECTIONS 5, 10 AND 16 OF THE OHIO CONSTITUTION;

CITY OF S. EUCLID V. JEMISON, 28 OHIO ST.3D 157, 158-59, 503 N.E.2D 136 (1986).”
Guernsey County, Case No. 21CA000016                                                3


      {¶6}   “II. MR. RATLIFF RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL

IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION WHEN TRIAL COUNSEL FAILED TO MOVE FOR WAIVER OF

COURT COSTS AT SENTENCING. STRICKLAND V. WASHINGTON, 466 U.S. 668, 104

S.Ct. 2052, 80 LED 2D 674 (1984); R.C. 2947.23; STATE V. DAVIS, 159 OHIO ST.3D

31, 2020-OHIO-309, 146 N.E.3D 560; STATE V. SPRINGER, 8TH DIST, CUYAHOGA

NO. 104649, 2017-OHIO-8861.”

                                             I

      {¶7}   Appellant, in his first assignment of error, argues that his sentence is

contrary to law because the Reagan Tokes Act violates the Ohio and United States

Constitutions by violating a person’s constitutional right to trial by jury, separation of

powers, due process and equal protection. We disagree.

      {¶8}   As an initial matter, we note that the Ohio Supreme Court recently held that

the constitutionality of the Reagan Tokes Act was ripe for review on the defendant's direct

appeal of his or her conviction and prison sentence. See State v. Maddox, --N.E.3d--,

2022-Ohio-764.

                                The Reagan Tokes Law

      {¶9}   R.C. 2967.271, which is a part of the “Reagan Tokes Law” allows the Ohio

Department of Rehabilitation and Correction (“DRC”) to administratively extend an

incarcerated person's prison term beyond his or her minimum prison term or presumptive

earned early-release date, but not beyond his or her maximum prison term. The Reagan

Tokes Law (S.B. 201) was enacted in 2018 and became effective on March 22, 2019.

The Reagan Tokes Law, “significantly altered the sentencing structure for many of Ohio's
Guernsey County, Case No. 21CA000016                                                  4


most serious felonies’ by implementing an indefinite sentencing system for those non-life

felonies of the first and second degree, committed on or after the effective date.” State v.

Polley, 6th Dist. Ottawa No. OT-19-039, 2020-Ohio-3213, ¶ 5, fn. 1.

        {¶10} As with any statute enacted by the General Assembly, the Reagan Tokes

Law is entitled to a “strong presumption of constitutionality.” State v. Romage, 138 Ohio

St.3d 390, 2014-Ohio-783, 7 N.E.3d 1156, ¶ 7. Thus, “if at all possible, statutes must be

construed in conformity with the Ohio and the United States Constitutions.” State v.

Collier, 62 Ohio St.3d 267, 269, 581 N.E.2d 552 (1991). A party challenging the

constitutionality of a statute bears the burden of proving that it is unconstitutional beyond

a reasonable doubt. State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462, 909 N.E.2d

1254, ¶ 41, citing State v. Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110,

¶ 12.

        {¶11} The power to define criminal offenses and prescribe punishment is vested

in the legislative branch of government and courts may only impose sentences as

provided by statute. Whalen v. United States, 445 U.S. 684, 689, 100 S.Ct. 1432, 63

L.Ed.2d 715 (1980); Brown v. Ohio, 432 U.S. 161, 165, 97 S.Ct. 2221, 53 L.Ed.2d 187

(1977).

        {¶12} In the case at bar, the legislature has authorized as a sentence for a felony

of the first degree:

        {¶13} (1)(a) For a felony of the first degree committed on or after the effective date

of this amendment, the prison term shall be an indefinite prison term with a stated

minimum term selected by the court of three, four, five, six, seven, eight, nine, ten, or

eleven years and a maximum term that is determined pursuant to section 2929.144 of the
Guernsey County, Case No. 21CA000016                                               5


Revised Code, except that if the section that criminalizes the conduct constituting the

felony specifies a different minimum term or penalty for the offense, the specific language

of that section shall control in determining the minimum term or otherwise sentencing the

offender but the minimum term or sentence imposed under that specific language shall

be considered for purposes of the Revised Code as if it had been imposed under this

division.

       {¶14} R.C. 2929.14(A)(1)(a).

       {¶15} Indefinite sentences are not new to Ohio. In fact, the preSB2 sentence for

a felony of the first degree as charged in this case the defendant could have received an

indeterminate minimum sentence of five, six, seven, eight, nine or ten years up to a

maximum of twenty-five years. See, State v. Davis, 9th Dist. Summit No. 13092, 1987

WL 25743 (Nov. 25, 1987), citing former R.C. 2929.11. What is different from prior law

regarding indefinite sentences is that the Reagan Tokes Law has created a presumptive

release date.

       {¶16} The Reagan Tokes Law requires that a court imposing a prison term under

R.C. 2929.14(A)(1)(a) or (2)(a) for a first or second degree felony committed on or after

March 22, 2019, impose a minimum prison term under that provision and a maximum

prison term determined under R.C. 2929.144(B); R.C. 2929.144(C). Further, under the

Reagan Tokes Law, there is a presumption that the offender “shall be released from

service of the sentence on the expiration of the offender's minimum prison term or on the

offender's presumptive earned early release date, whichever is earlier.” R.C. 2967.271(B)

(emphasis added). A presumptive earned early release date is a date determined under

procedures described in R.C. 2967.271(F), which allow the sentencing court to reduce
Guernsey County, Case No. 21CA000016                                              6


the minimum prison term under certain circumstances. R.C. 2967.271(A)(2). The DRC

may rebut the presumption if it determines at a hearing that one or more statutorily

numerated factors apply. R.C. 2967.271(C). If DRC rebuts the presumption, it may

maintain the offender's incarceration after the expiration of the minimum prison term or

presumptive earned early release date for a reasonable period of time, determined and

specified by DRC that “shall not exceed the offender's maximum prison term.” R.C.

2967.271(D)(1).

      {¶17} Under the Reagan Tokes Law, the judge imposes both a minimum and a

maximum sentence. Judicial fact-finding is not required. In Ohio, “trial courts have full

discretion to impose a prison sentence within the statutory range and are no longer

required to make findings or give their reasons for imposing maximum, consecutive, or

more than the minimum sentences.” State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912,

896 N.E.2d 124 paragraphs 1 and 11. The Department of Rehabilitation and Correction

(“DRC”) is not permitted to extend a sentence imposed by the trial court beyond the

maximum sentence imposed by the trial court.

       An incarcerated individual does not have a constitutional right to parole or

                        release before serving his entire sentence.

      {¶18} An inmate has no constitutional right to parole release before the expiration

of his sentence. Greenholtz v. Inmates of the Nebraska Penal & Corr. Complex, 442 U.S.

1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). The Ohio Adult Parole Authority has “wide-

ranging discretion in parole matters.” Layne v. Ohio Adult Parole Auth., 97 Ohio St.3d

456, 2002-Ohio-6719, 780 N.E.2d 548, ¶ 28.
Guernsey County, Case No. 21CA000016                                                 7


       {¶19} The Supreme Court has made it clear that a mere unilateral hope or

expectation of release on parole is not enough to constitute a protected liberty interest;

the prisoner “must, instead, have a legitimate claim of entitlement to it.” Greenholtz, 422

U.S. at 7, 99 S.Ct. at 2104 (quoting Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct.

2701, 2709, 33 L.Ed.2d 548 (1972)) (emphasis supplied). Moreover, only state law can

create this “legitimate claim of entitlement”; the federal constitution protects such claims,

but does not create them. “[T]here is no constitutional or inherent right of a convicted

person to be conditionally released [i.e., released on parole] before the expiration of a

valid sentence.” Greenholtz, 442 U.S. at 7, 99 S.Ct. at 2104. Accord, Inmates of Orient

Correctional Institute v. Ohio State Parole Board, 929 F.2d 233, 235 (6th Cir. 1991).

       {¶20} However, if state law entitles an inmate to release on parole that entitlement

is a liberty interest that is not to be taken away without due process. See Greenholtz v.

Inmates of the Nebraska Penal & Correctional Complex, 442 U.S. 1, 99 S.Ct. 2100, 60

L.Ed.2d 668 (1979), where the Supreme Court so held in the context of a statute providing

that the Nebraska parole board “shall” release parole-eligible inmates unless one of

several factors specified in the statute should be found to exist.

       {¶21} As relevant here, R.C. 2967.271(B) states:

       {¶22} (B) When an offender is sentenced to a non-life felony indefinite prison term,

there shall be a presumption that the person shall be released from service of the

sentence on the expiration of the offender's minimum prison term or on the offender's

presumptive earned early release date, whichever is earlier. (Emphasis added).

       {¶23} Also relevant is R.C. 2967.271(C), which states:
Guernsey County, Case No. 21CA000016                                                 8


       {¶24} (C) The presumption established under division (B) of this section is a

rebuttable presumption that the department of rehabilitation and correction may rebut as

provided in this division. Unless the department rebuts the presumption, the offender shall

be released from service of the sentence on the expiration of the offender's minimum

prison term or on the offender's presumptive earned early release date, whichever is

earlier. The department may rebut the presumption only if the department determines, at

a hearing, that one or more of the following applies:

       {¶25} (1) Regardless of the security level in which the offender is classified at the

time of the hearing, both of the following apply:

       {¶26} (a) During the offender's incarceration, the offender committed institutional

rule infractions that involved compromising the security of a state correctional institution,

compromising the safety of the staff of a state correctional institution or its inmates, or

physical harm or the threat of physical harm to the staff of a state correctional institution

or its inmates, or committed a violation of law that was not prosecuted, and the infractions

or violations demonstrate that the offender has not been rehabilitated.

       {¶27} (b) The offender's behavior while incarcerated, including, but not limited to

the infractions and violations specified in division (C)(1)(a) of this section, demonstrate

that the offender continues to pose a threat to society.

       {¶28} (2) Regardless of the security level in which the offender is classified at the

time of the hearing, the offender has been placed by the department in extended

restrictive housing at any time within the year preceding the date of the hearing.

       {¶29} (3) At the time of the hearing, the offender is classified by the department

as a security level three, four, or five, or at a higher security level.
Guernsey County, Case No. 21CA000016                                                   9


       {¶30} The legislature by choosing the language “there shall be a presumption that

the person shall be released” and “Unless the department rebuts the presumption, the

offender shall be released,” within the Reagan Tokes Law has arguably created

enforceable liberty interests in parole. Board of Pardons v. Allen, 482 U.S. 369, 107 S.Ct.

2415, 96 L.Ed.2d 303 (1987). See, also, Inmates of Orient Correctional Institute v. Ohio

State Adult Parole Authority, 929 F.2d 233, 236-237 (6th Cir. 1991) (“Although the power

to deny parole is purely discretionary as far as Ohio's statutes are concerned, the state's

administrative regulations must also be considered. If Ohio's regulations created an

explicit presumption of entitlement to release on parole—as Tennessee's regulations

formerly did, see Mayes v. Trammell, 751 F.2d 175, 178 (6th Cir. 1984)—or if the Ohio

regulations otherwise used “‘mandatory language’ in connection with ‘specific substantive

predicates’ ” for release on parole, see Beard v. Livesay, 798 F.2d 874, 877 (6th Cir.

1986) (quoting Hewitt v. Helms, 459 U.S. 460, 472, 103 S.Ct. 864, 871, 74 L.Ed.2d 675

(1983)), the regulations alone could create a protected liberty interest.”). Cf. State, ex rel.

Bailey v. Ohio Parole Board, 152 Ohio St.3d 426, 2017-Ohio-9202, 97 N.E.3d 433, ¶ 10

(“The Revised Code creates an inherent expectation ‘that a criminal offender will receive

meaningful consideration for parole.’ ” (Citing Layne v. Ohio Adult Parole Auth., 97 Ohio

St.3d 456, 2002-Ohio-6719, 780 N.E.2d 548, ¶ 27).

       {¶31} “As for the Due Process Clause, standard analysis under that provision

proceeds in two steps: We first ask whether there exists a liberty or property interest of

which a person has been deprived, and if so we ask whether the procedures followed by

the State were constitutionally sufficient. Kentucky Dept. of Corrections v. Thompson, 490

U.S. 454, 460, 109 S.Ct. 1904, 104 L.Ed.2d 506 (1989).” Swarthout v. Cooke, 562 U.S.
Guernsey County, Case No. 21CA000016                                                10


216, 219, 131 S.Ct. 859, 178 L.Ed.2d 732 (2011). Having created an enforceable liberty

interest in parole by the express terms of the Reagan Tokes Act, the question now

becomes what process is due in the prison setting.

                          Due Process in the prison setting

      {¶32} When a State creates a liberty interest, the Due Process Clause requires

fair procedures for its vindication—and courts will review the application of those

constitutionally required procedures. Swarthout v. Cooke, 562 U.S. 216, 220, 131 S.Ct.

859, 178 L.Ed.2d 732 (2011).

      {¶33} In the context of parole, the United States Supreme Court has held that the

procedures required are minimal. In Greenholtz, the Court found that a prisoner subject

to a parole statute received adequate process when he was allowed an opportunity to be

heard and was provided a statement of the reasons why parole was denied. Id. at 16, 99

S.Ct. 2100. “The Constitution,” we held, “does not require more.” Swarthout v. Cooke,

562 U.S. 216, 220, 131 S.Ct. 859, 178 L.Ed.2d 732 (2011).

      {¶34} {¶50} In Woods v. Telb, the Ohio Supreme Court made the following

observation concerning Ohio law:

             Under the [pre-SB2] system of parole, a sentencing judge, imposing

      an indefinite sentence with the possibility of parole, had limited power or

      authority to control the minimum time to be served before the offender's

      release on parole; the judge could control the maximum length of the prison

      sentence, but the judge had no power over when parole might be granted

      in between those parameters. The judge had no power to control the

      conditions of parole or the length of the parole supervision.
Guernsey County, Case No. 21CA000016                                                    11


      ***

             But, we observe that for as long as parole has existed in Ohio, the

      executive branch (the APA and its predecessors) has had absolute

      discretion over that portion of an offender's sentence. See State ex rel. Atty.

      Gen. v. Peters (1885), 43 Ohio St. 629, 4 N.E. 81.

      **

Woods v. Telb, 89 Ohio St.3d at 511-512, 2000-Ohio-171, 733 N.E.2d 1103.

      {¶35} Although entitled to the protection under the Due Process Clause, “prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S.

539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (citations omitted). In Wolff, the United

States Supreme Court observed.

             In striking the balance that the Due Process Clause demands,

      however, we think the major consideration militating against adopting the

      full range of procedures suggested by Morrissey [v. Brewer, 408 U.S. 471,

      92 S.Ct. 2593, 33 L.Ed.2d 484 (1972)] for alleged parole violators is the very

      different stake the State has in the structure and content of the prison

      disciplinary hearing. That the revocation of parole be justified and based on

      an accurate assessment of the facts is a critical matter to the State as well

      as the parolee; but the procedures by which it is determined whether the

      conditions of parole have been breached do not themselves threaten other

      important state interests, parole officers, the police, or witnesses—at least

      no more so than in the case of the ordinary criminal trial. Prison disciplinary
Guernsey County, Case No. 21CA000016                                                   12


      proceedings, on the other hand, take place in a closed, tightly controlled

      environment peopled by those who have chosen to violate the criminal law

      and who have been lawfully incarcerated for doing so. Some are first

      offenders, but many are recidivists who have repeatedly employed illegal

      and often very violent means to attain their ends. They may have little

      regard for the safety of others or their property or for the rules designed to

      provide an orderly and reasonably safe prison life. Although there are very

      many varieties of prisons with different degrees of security, we must realize

      that in many of them the inmates are closely supervised and their activities

      controlled around the clock. Guards and inmates co-exist in direct and

      intimate contact. Tension between them is unremitting. Frustration,

      resentment, and despair are commonplace. Relationships among the

      inmates are varied and complex and perhaps subject to the unwritten code

      that exhorts inmates not to inform on a fellow prisoner.

418 U.S. 539, 561-562, 94 S.Ct. 2963, 41 L.Ed.2d 935.

      {¶36} Indeed, it has been noted, “[C]ourts are ill equipped to deal with the

increasingly urgent problems of prison administration and reform.” Procunier v. Martinez,

416 U.S. 396, 405, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), overruled on other grounds by

Thornburgh v. Abbott, 490 U.S. 401, 413, 109 S.Ct. 1874, 104 L.Ed.2d 459 (1989)]. As

the Martinez Court acknowledged, “the problems of prisons in America are complex and

intractable, and, more to the point, they are not readily susceptible of resolution by

decree.” Id., at 404–405, 94 S.Ct. at 1807. “Running a prison is an inordinately difficult

undertaking that requires expertise, planning, and the commitment of resources, all of
Guernsey County, Case No. 21CA000016                                                  13


which are peculiarly within the province of the legislative and executive branches of

government.” Id at 405.      Prison administration is, moreover, a task that has been

committed to the responsibility of those branches, and separation of powers concerns

counsel a policy of judicial restraint. Where a state penal system is involved, federal courts

have, as we indicated in Martinez, additional reason to accord deference to the

appropriate prison authorities. See Id., at 405, 94 S.Ct. at 1807.”

       {¶37} Turner v. Safley, 482 U.S. 78, 84-85, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).

       {¶38} “Viewed in this light it is immediately apparent that one cannot

automatically apply procedural rules designed for free citizens in an open society, or for

parolees or probationers under only limited restraints, to the very different situation

presented by a disciplinary proceeding in a state prison.” Wolff v. McDonnell, 418 U.S. at

560, 94 S.Ct. 2963, 41 L.Ed.2d 935.

       {¶39} The Courts have found therefore, that the following procedures should be

accorded to prisoners facing prison disciplinary proceedings: 1). a prisoner is entitled to

a review unaffected by “arbitrary” decision-making. Wolff, 418 U.S. at 557-558, 94 S.Ct.

2963; (See, Ohio Adm. Code 5120-9-08). 2). Advance written notice of the claimed

violation. Wolff, 418 U.S. at 563, 94 S.Ct. 2963. (See, Ohio Adm. Code 5120:1-8-12). 3).

A written statement of the fact finders as to the evidence relied upon and the reasons for

the disciplinary action taken. Wolff, 418 U.S. at 563, 94 S.Ct. 2963. (See, Ohio Adm. Code

5120-9-08(M); Ohio Adm. Code 5120:1-11(G)(1)). 4). Prison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse to call

witnesses that may create a risk of reprisal or undermine authority, as well as to limit

access to other inmates to collect statements or to compile other documentary evidence.
Guernsey County, Case No. 21CA000016                                                 14


Wolff, 418 U.S. at 566, 94 S.Ct. 2963. (See, Ohio Adm. Code 5120-9-08(E) (3); Ohio

Adm. Code 5120-9-08(F)). 5). “Where an illiterate inmate is involved, however, or whether

the complexity of the issue makes it unlikely that the inmate will be able to collect and

present the evidence necessary for an adequate comprehension of the case, he should

be free to seek the aid of a fellow inmate, or if that is forbidden, to have adequate

substitute aid in the form of help from the staff or from a sufficiently competent inmate

designated by the staff.” Wolff, 418 U.S. at 570, 94 S.Ct. 2963. (See, Ohio Adm. Code

5120-9-07(H)(1)).

       {¶40} In the case at bar, in order to rebut the presumptive release date, the DRC

must conduct a hearing and determine whether any of the following factors are applicable:

       {¶41} (1) Regardless of the security level in which the offender is classified at the

time of the hearing, both of the following apply:

       {¶42} (a) During the offender's incarceration, the offender committed institutional

rule infractions that involved compromising the security of a state correctional institution,

compromising the safety of the staff of a state correctional institution or its inmates, or

physical harm or the threat of physical harm to the staff of a state correctional institution

or its inmates, or committed a violation of law that was not prosecuted, and the infractions

or violations demonstrate that the offender has not been rehabilitated.

       {¶43} (b) The offender's behavior while incarcerated, including, but not limited to

the infractions and violations specified in division (C)(1)(a) of this section, demonstrate

that the offender continues to pose a threat to society.
Guernsey County, Case No. 21CA000016                                                 15


       {¶44} (2) Regardless of the security level in which the offender is classified at the

time of the hearing, the offender has been placed by the department in extended

restrictive housing at any time within the year preceding the date of the hearing.

       {¶45} (3) At the time of the hearing, the offender is classified by the department

as a security level three, four, or five, or at a higher security level.

       {¶46} R.C. 2967.271 (C)(1), (2) and (3).

       {¶47} “Although the power to deny parole is purely discretionary as far as Ohio's

statutes are concerned, the state's administrative regulations must also be considered.”

Inmates of Orient Correctional Institute v. Ohio State Adult Parole Authority, 929 F.2d

233, 236 (6th Cir. 1991). The DRC is required to provide notice of the hearing. R.C.

2967.271(E). Ohio Adm. Code 5120-9-06 sets forth the inmate rules of conduct. Ohio

Adm. Code 5120-9-08 sets forth the disciplinary procedures for violations of inmate rules

of conduct before the rules infraction board. Ohio Adm. Code 5120-9-10 sets forth the

procedures for when and under what circumstances an inmate may be placed in and/or

transferred to a restrictive housing assignment. Ohio Adm. Code 5120: 1-1-11 sets forth

the procedure of release consideration hearings. Thus, an inmate is given notice in

advance of the behavior that can contribute or result in an extended sentence and under

what circumstance the inmate can be placed or transferred to a restrictive housing

assignment.

       {¶48} Each procedure employed provides at the least for notice and the

opportunity to be heard. Under the Reagan Tokes Law, an inmate is afforded notice and

a hearing by R.C. 2967.271(E), which states:
Guernsey County, Case No. 21CA000016                                              16


      {¶49} The [DRC] shall provide notices of hearings to be conducted under division

(C) or (D) of this section in the same manner, and to the same persons, as specified in

section 2967.12 and Chapter 2930 of the Revised Code with respect to hearings to be

conducted regarding the possible release on parole of an inmate.

      {¶50} See, State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-

3837, ¶ 11; State v. Leet, 2nd Dist. Montgomery No. 28670, 2020-Ohio-4592, ¶19

(“Reagan Tokes does not facially violate a defendant's right to procedural due process.”)

      {¶51} We find, therefore, that Reagan Tokes does not violate appellant’s right to

due process.

                        Separation of Powers is not violated

      {¶52} Nor can it be argued that because the DRC can increase a sentence beyond

the minimum given by the trial judge, the Reagan Tokes Law usurps judicial authority. As

already noted, the DRC may not increase the sentence beyond the maximum sentence

imposed by the trial court. The Ohio Supreme Court has made it clear that, when the

power to sanction is delegated to the executive branch, a separation-of-powers problem

is avoided if the sanction is originally imposed by a court and included in its sentence.

See Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, ¶ 18-20,

citing State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 19. Such

is the case under the scheme established by the Reagan Tokes Law. State v. Ferguson,

2nd Dist. Montgomery No. 28644, 2020-Ohio-4153, ¶23. The statute does not permit the

DRC to act “ ‘as judge, prosecutor and jury,’ for an action that could be prosecuted as a

felony in a court of law.” Woods v. Telb, 89 Ohio St.3d at 512, 733 N.E.2d 1103, quoting

State, ex rel. Bray v. Russell, 89 Ohio St.3d 132, 135, 729 N.E.2d 359 (2000). It should
Guernsey County, Case No. 21CA000016                                                17


be noted that Bray was charged with and convicted of drug possession and sentenced to

an eight-month prison term. While in prison, Bray allegedly assaulted a prison guard in

violation of R.C. 2903.13. Pursuant to R.C. 2967.11(B), the Ohio Parole Board imposed

a ninety-day bad-time penalty to be added to Bray's original term. Bray's original sentence

of eight months for drug possession expired on June 5, 1998, at which time his additional

ninety-day penalty began. On June 12, 1998, Bray filed a writ of habeas corpus in the

Court of Appeals for Warren County, claiming that Warden Harry Russell was unlawfully

restraining him. 89 Ohio St.3d 132, 133, 729 N.E.2d 359. Thus, the Parole Board

extended Brey's sentence beyond the maximum sentence the trial court had impose.

Appellant points to nothing within the Reagan Tokes Law that would permit the DRC to

extend his sentence beyond the maximum time set by the trial judge.

       {¶53} Furthermore, as we have noted, under the Reagan Tokes Law an inmate is

afforded the due process rights accorded to one who is incarcerated before any increase

can occur. Prison disciplinary proceedings are not part of a criminal prosecution, and the

full panoply of rights due a defendant in such proceedings does not apply. For as long as

parole has existed in Ohio, the executive branch (the APA and its predecessors) has had

absolute discretion over when parole will be granted. Woods v. Telb, 89 Ohio St.3d at

511-512, 733 N.E.2d 1103.

       {¶54} The Reagan Tokes Law does not allow the DRC to lengthen a defendant's

sentence beyond the maximum sentence imposed by the trial court. The Law does not

give the DRC unfettered discretion to require an offender to serve more than the minimum

term. The statutes afford an offender notice and an opportunity to be heard before a more
Guernsey County, Case No. 21CA000016                                             18


than the minimum may be required. The Reagan Tokes Law provides a prisoner with the

appropriate due process rights accorded to prisoners.

      {¶55} Although entitled to the protection under the Due Process Clause, prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply. For as long as parole has

existed in Ohio, the executive branch (the APA and its predecessors) has had absolute

discretion over when parole will be granted. Woods v. Telb, 89 Ohio St.3d at 511-512,

733 N.E.2d 1103.

      {¶56} Based on the forgoing, we find that the Reagan Tokes Law does not violate

the separation of powers doctrine.

                                Right to Jury Trial not violated

      {¶57} Appellant also argues that Reagan Tokes violates his right to have a jury

determine any increase in punishment beyond the minimum sentence, citing Apprendi v.

New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) and Blakely v.

Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Appellant notes that

the DRC can unilaterally find facts concerning sufficiently bad behavior to rebut the

presumption of release and extend his sentence.

      {¶58} In Apprendi, a jury convicted the defendant of a gun crime that carried a

maximum prison sentence of 10 years. But then a judge sought to impose a longer

sentence pursuant to a statute that authorized him to do so if he found, by a

preponderance of the evidence, that the defendant had committed the crime with racial

bias. Apprendi held this scheme unconstitutional. “[A]ny fact that increases the penalty

for a crime beyond the prescribed statutory maximum,” the Court explained, “must be
Guernsey County, Case No. 21CA000016                                                  19


submitted to a jury, and proved beyond a reasonable doubt” or admitted by the defendant.

530 U. S. at 490, 120 S.Ct. 2348. Nor may a State evade this traditional restraint on the

judicial power by simply calling the process of finding new facts and imposing a new

punishment a judicial “sentencing enhancement.” Id., at 495, 120 S.Ct. 2348. “[T]he

relevant inquiry is one not of form, but of effect—does the required [judicial] finding expose

the defendant to a greater punishment than that authorized by the jury's guilty verdict?”

Id., at 494, 120 S.Ct. 2348.

       {¶59} In Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d 314

(2013), the United States Supreme Court addressed a case concerning mandatory

minimum sentences and the Sixth Amendment. In Alleyne, the jury relied on the testimony

of the victim of an armed robbery that one of the perpetrators possessed a gun. The trial

court relied on the same testimony to determine that Alleyne or his accomplice brandished

a gun. The testimony was the same, but the findings were different. The jury found that

Alleyne possessed a gun, but made no finding with regard to whether the weapon was

brandished. The court, however determined that the gun was brandished. The Supreme

Court reviewed the statutory punishment structure, which included a mandatory minimum

sentence of five years if a crime of violence was committed while the offender carried a

firearm, seven years if the firearm was brandished, and ten years if the firearm was

discharged during the crime. 18 U.S.C. 924(c)(1)(A). The crime was otherwise punishable

by a term of imprisonment not exceeding 20 years. 18 U.S.C.1951 (a). The court held

that where facts were not found by a jury that enhanced the mandatory minimum penalty

for a crime, principles of the Sixth Amendment were violated. Specifically, “[b]ecause

mandatory minimum sentences increase the penalty for a crime, any fact that increases
Guernsey County, Case No. 21CA000016                                                20


the mandatory minimum is an ‘element’ that must be submitted to the jury.” 570 U.S. at

103. See, State v. Fort, 8th Dist. Cuyahoga No. 100346, 17 N.E.3d 1172, 2014-Ohio-

3412, ¶29. However, the majority in Alleyne was careful to declare that:

             In holding that facts that increase mandatory minimum sentences

      must be submitted to the jury, we take care to note what our holding does

      not entail. Our ruling today does not mean that any fact that influences

      judicial discretion must be found by a jury. We have long recognized that

      broad sentencing discretion, informed by judicial fact-finding, does not

      violate the Sixth Amendment. See, e.g., Dillon v. United States, 560 U.S.

      817, ––––, 130 S.Ct. 2683, 2692, 177 L.Ed.2d 271 (2010) (“[W]ithin

      established limits [,] ... the exercise of [sentencing] discretion does not

      contravene the Sixth Amendment even if it is informed by judge-found facts”

      (emphasis deleted and internal quotation marks omitted)); Apprendi, 530

      U.S. at 481, 120 S.Ct. 2348 (“[N]othing in this history suggests that it is

      impermissible for judges to exercise discretion—taking into consideration

      various factors relating both to offense and offender—in imposing a

      judgment within the range prescribed by statute”).

Alleyne, 570 U.S. at 116. See also, State v. Salim, 5th Dist. Guernsey No. 13 CA 28,

2014-Ohio-357, ¶19.

      {¶60} Under the Reagan Tokes Law, the judge imposes both a minimum and a

maximum sentence. Judicial fact-finding is not required. In Ohio, “trial courts have full

discretion to impose a prison sentence within the statutory range and are no longer

required to make findings or give their reasons for imposing maximum, consecutive, or
Guernsey County, Case No. 21CA000016                                                   21


more than the minimum sentences.” State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912,

896 N.E.2d 124 paragraphs 1 and 11. The Department of Rehabilitation and Correction

(“DRC”) is not permitted to extend a sentence imposed by the trial court beyond the

maximum sentence imposed by the trial court. Further, the facts which postpone an

inmate's release date are facts found as a result of prison disciplinary proceedings, not

the underlying crime. To extend Wolff's argument to its logical end it would be necessary

for the courts to invalidate punishment as a result of internal prison disciplinary

proceedings entirely, or require all rule infractions to be tried before a jury.

       {¶61} It is evident that Apprendi and its progeny have no application in a prison

disciplinary setting where the DRC does not have the authority to extend the inmate's

sentence beyond the maximum sentence imposed by the trial judge. We find that

appellant’s right to a jury trial was thus not violated.

                             Right to Equal Protection not violated

       {¶62} Appellant further contends that his right to equal protection was violated.

However, we concur with the court in State v. Hodgkin, 12th Dist. Warren No. CA2020-08-

048, 2021-Ohio-1353 at footnote 2, appeal allowed, 2021-Ohio-2742, 164 Ohio St. 3d

1403, 172 N.E.3d 165:

              As for the equal protection argument, the fact that prisoners do not

       receive the full panoply of rights afforded those accused of crimes is not an

       equal protection violation. See State ex rel. Bray v. Russell, 12th Dist.

       Warren No. CA98-06-068, 1998 WL 778373, 1998 Ohio App. LEXIS 5377

       (Nov. 9, 1998). There is a fundamental difference between normal society

       and prison society. Id. Rules designed to govern those functioning in a free
Guernsey County, Case No. 21CA000016                                                 22


       society cannot automatically be applied to the very different situation

       presented in a prison. Prison disciplinary proceedings are not part of a

       criminal prosecution and the full panoply of rights due a defendant in such

       proceedings does not apply. Id. Furthermore, an equal protection claim

       arises only when similarly situated individuals are treated differently. In

       other words, laws are to operate equally upon persons who are identified in

       the same class. It is axiomatic that the entire Ohio penal system is based

       upon classifying and treating each felony degree differently.

       {¶63} We find that Reagan Tokes does not violate appellant’s right to equal

protection.


                                            Conclusion


       {¶64} Accordingly, we find that the Reagan Tokes Law is constitutional. The

Second District Court of Appeals found the law constitutional in State v. Barnes, 2nd Dist.

Montgomery No. 28613, 2020-Ohio-4150, State v. Leet, 2nd Dist. Montgomery No.

28670, 2020-Ohio-4592, and State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-

Ohio-4153. The Third District found the law constitutional in State v. Hacker, 3rd Dist.

Logan No. 8-20-01, 2020-Ohio-5048. The Twelfth District Court of Appeals also

determined the law was constitutional in State v. Guyton, 12th Dist. Butler No. CA2019-

12-203, 2020-Ohio-3837, and State v. Morris, 12th Dist. Butler No. CA2019-12-205,

2020-Ohio-4103. Moreover, in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

Ohio-470, the court, sitting en banc, held that the Reagan Tokes Law is constitutional in

that it does not violate the separation-of-powers doctrine and does not violate either a

defendant's right to a jury trial or due process of law.
Guernsey County, Case No. 21CA000016                                                       23


           {¶65} Appellant’s first assignment of error is, therefore, overruled.

                                                           II

           {¶66} Appellant, in his second assignment of error, argues that his trial counsel

was ineffective in failing to move for a waiver of court costs at the time of sentencing since

appellant was indigent. We disagree.

                    In order to prevail on an ineffective-assistance-of-counsel claim, a

           defendant must prove that counsel's performance was deficient and that the

           defendant was prejudiced by counsel's deficient performance. Bradley, 42

           Ohio St.3d at 141-142, 538 N.E.2d 373; Strickland, 466 U.S. at 687, 104

           S.Ct. 2052, 80 L.Ed.2d 674. Thus, the defendant must demonstrate that

           counsel's performance fell below an objective standard of reasonableness

           and that there exists a reasonable probability that, but for counsel's error,

           the result of the proceeding would have been different. See Bradley1 at

           paragraphs two and three of the syllabus. ‘A reasonable probability is a

           probability sufficient to undermine confidence in the outcome.’ Id. at 142,

           538 N.E.2d 373, quoting Strickland2 at 694, 104 S.Ct. 2052.

State v. Davis, 159 Ohio St.3d 31, 2020-Ohio-309, 146 N.E.3d 560 at paragraph 10.

           {¶67} The Supreme Court of Ohio held “* * *when trial counsel fails to request that

the trial court waive court costs on behalf of a defendant who has previously been found

to be indigent, a determination of prejudice for purposes of an ineffective-assistance-of-

counsel analysis depends upon whether the facts and circumstances presented by the



1
    State v. Bradley, 42 Ohio St.3d 136, 38 N.E.2d 378.
2
    Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 22052, 80 L.Ed 2nd 674.
Guernsey County, Case No. 21CA000016                                                 24


defendant establish that there is a reasonable probability that the trial court would have

granted the request to waive costs had one been made.” State v. Davis, 159 Ohio St.3d

31, 2020-Ohio-309, 146 N.E.3d 560, ¶ 16.

       {¶68} In the case sub judice, at the arraignment, the trial court found appellant to

be entitled to court appointed counsel due to his indigency. At the plea hearing, the trial

court noted that it had previously found appellant to be indigent and had appointed

counsel for appellant. The trial court then asked appellant if anything had changed in his

financial circumstances for the better since counsel was appointed and appellant

responded in the negative. The trial court, in waiving the mandatory fine in this case,

stated that it did not “have any information that you have the ability to pay that. The fine

is waived. You will pay the court costs, not the part of your court appointed attorney. I

don’t have any indication you will have the ability to pay for your attorney fees in this

matter.” Transcript at 52.

       {¶69} Based on the foregoing, we find that there is not a reasonable probability

that the trial court would have granted the request to waive costs had one been made.

The trial court, in this matter, sua sponte waived the mandatory fine and counsel fees and

clearly chose not to waive the court costs.

       {¶70} Appellant’s second assignment of error is, therefore, overruled.
Guernsey County, Case No. 21CA000016                                        25


       {¶71} Accordingly, the judgment of the Guernsey County Court of Common Pleas

is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Wise, John, J. concur.